Case 2:19-cv-03569-RGK-E Document 56 Filed 06/10/20 Page 1 of 1 Page ID #:439



                                                                                           JS-6
 1
 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                                    CENTRAL DISTRICT OF CALIFORNIA
10
     GAIL GREENBERG,                                                   CASE NO. 2:19-cv-03569-RGK (Ex)
11
                                 Plaintiff,                            Hon. R. Gary Klausner
12                                                                     Courtroom 850 – Temple Street
               vs.
13                                                                     Hon. Charles F. Eick, Magistrate Judge
     CITY OF TORRANCE, a public                                        Courtroom 750 - Roybal
14   entity; BUY BUY BABY, INC.,
     OFFICER M. CUNY, OFFICER JW                                       [PROPOSED] ORDER RE
15   CHUN, OFFICER B. KAWAMOTO,                                        STIPULATION FOR DISMISSAL OF
     OFFICER S. RUIZ and OFFICER C.                                    ENTIRE ACTION WITH PREJUDICE
16
     TOMSIC,                                                           Complaint filed:       April 29, 2019
17                                                                     Trial date:            August 11, 2020
18                                    Defendants
19

20
               Pursuant to the agreement of the parties to this action as evidenced by their Stipulated
21
     Dismissal filed concurrently herewith,
22

23             IT IS HEREBY ORDERED that the entire above-entitled action be dismissed with

24   prejudice.

25

26   DATED: June 10, 2020                                               ________________________
                                                                         Hon. R. Gary Klausner
27                                                                       United States District Court
28


     Greenberg - Proposed Order re Stipulation for Dismissal.DOC   1
                         STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
